Citation Nr: 0525787	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1981 to June 
1984.  The appellant also served with the National Guard, 
with numerous periods of active and inactive duty for 
training.  With particular reference to this appeal, there is 
evidence that he had active duty for training for a period of 
12 days in June 2000 beginning June 5, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  An informal 
conference was held at the RO in August 2003.  A summary of 
this conference is associated with the claims folder.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2004).

Clearly, the issue of entitlement to service connection for a 
right shoulder disorder is before the Board at this time.  In 
July 2004, the RO addressed three other claims.  Written 
argument submitted in July 2005 cited these three claims.

The question the Board must address is if this argument is a 
valid NOD.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2004); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (VA should liberally interpret a written communication 
which may constitute an NOD under the law.), rev'd sub nom 
Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the 
language of 38 C.F.R.  § 20.201 properly implemented 38 
U.S.C. § 7105, and assuming that the [claimant] desired 
appellate review, meeting the requirement of § 20.201 was not 
an onerous task).  See also Gallegos v. Principi, 16 Vet. 
App. 551 (2003) (per curiam).

An NOD must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ), 
i.e. the RO; (2) be filed in writing; (3) be filed with the 
AOJ; (4) be filed within one year after the date of mailing 
of notice of the AOJ decision; and (5) be filed by the 
claimant or the claimant' s authorized representative.  While 
special wording is not required, an NOD must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result. 38 C.F.R. § 20.201. The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed. 38 C.F.R. § 20.300.

In this case, the Board finds the July 2005 informal hearing 
presentation to not be a valid NOD to the July 2004 rating 
action.  This statement was not submitted to the RO, does not 
cite the rating action, and the other claims appear to have 
mistakenly cited by the veteran's representative.  The 
veteran has never indicated that he wished to appeal these 
issues, two of which were granted by the RO.  


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. There is no evidence of a chronic right shoulder disorder 
in service and no nexus between the veteran's right shoulder 
disorder and his service.


CONCLUSION OF LAW

Service connection for a right shoulder disorder is not 
established.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a) (2004).  
Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
established that the disorder was incurred in service.  38 
C.F.R. § 3.303(d). 

Service medical records from the veteran's period of active 
duty are negative for a right shoulder disability.  However, 
the veteran reports and ACDUTRA medical records show that the 
veteran injured his right shoulder while moving a heavy 
filing cabinet in June 2000.  Examination of the right 
shoulder revealed focal subacromial tenderness and pain to 
palpation, positive impingement sign, and pain with resisted 
midarc abduction and external rotation.  The diagnosis was 
right shoulder impingement.   

The veteran was afforded a VA examination in May 2002.  The 
examiner was specifically asked to opine whether the 
veteran's right shoulder disorder was related to his June 
2000 period of ACDUTRA.  During the examination the examiner 
elicited a history from the veteran of his right shoulder 
disability.  Upon physical examination of his shoulders the 
examiner diagnosed the veteran with bilateral shoulder 
impingement syndrome with bursitis with mild adhesive 
capsulitis.  Upon review of the claims folder, particularly 
the June 2000 ACDUTRA medical records,  the examiner opined 
that the veteran's right shoulder disorder was not related to 
his period of ACDUTRA.  The examiner stated that bilateral 
shoulder impairment syndrome is an injury that does not 
develop in several days of training or moving a filing 
cabinet.  Such a report clearly provides evidence against 
this claim. 

The veteran was afforded another VA examination by the same 
VA examiner in September 2003.  Upon physical examination the 
veteran was diagnosed with right shoulder supraspinatus tear 
with infraspinatus tendonosis and acromnioclavicular joint 
osteoarthritis.  The examiner reviewed the claims folder a 
second time and concluded, as he previously had in May 2002, 
that the veteran's current right shoulder disorder was not at 
least as likely as not a result of his ACDUTRA  in June 2000.    

Given the evidence of record, the Board finds that service 
connection for a right shoulder disorder is not warranted.  
The May 2002 VA examiner specifically opined that the 
veteran's right shoulder disorder is not the type of injury 
that develops during several days of training or moving a 
filing cabinet.  Upon re-examination in September 2003 the 
same examiner reiterated his earlier opinion.  There is no 
contrary medical evidence of record.  The veteran's claim for 
service connection implicitly includes the assertion that his 
right shoulder disorder is related to service, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a link between his 
right shoulder disability and its relationship to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinion 
that the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.  As there is no evidence that 
the veteran's right shoulder is related to service, his claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson,  19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
his claim was being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the April 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letter, SOC, and SSOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claims.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  

In February 2005 the veteran submitted additional medical 
evidence including what appears to be illegible private 
medical records, a December 2004 private medical report, and 
several MRI reports, including one for the right shoulder 
dated in November 2004.  It does not appear, based on the 
evidence listed in the most recent SSOC, that the RO has 
considered these records.  As such, a remand would normally 
be warranted to the RO to cure this procedural defect.  See 
38 C.F.R.  §§ 19.31, 19.37, 20.1304 (2004).  Here, however, 
this additional medical evidence is not relevant to the 
veteran's claim for service connection because it is 
duplicative of medical records already in the claims folder 
showing a right shoulder disability.   Thus, the additional 
evidence received does not preclude Board consideration of 
the claim for service connection, at this juncture.    

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right shoulder disorder is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


